ORDER
The above-entitled order comes before the court upon the affidavit of the Director of Lawyers Professional Responsibility by Wendy Willson Legge, Senior Assistant Director.
WHEREAS, on August 25, 1989, the Minnesota Supreme Court publicly censured Roger T. Sahr and issued an order suspending him from the practice of law for 30 days and placing him on probation with conditions for three years following the expiration of his suspension;
WHEREAS, respondent paid disciplinary costs in the amount of $1,205.65 pursuant to Rule 24(a), Rules on Lawyers Professional Responsibility (RLPR), to the Lawyers Professional Responsibility Board;
WHEREAS, on September 7, 1989, Roger T. Sahr filed an affidavit of compliance and attached notices to clients with the Director, pursuant to Rule 26, RLPR;
WHEREAS, Roger T. Sahr has complied with the terms of the court’s August 25, 1989, suspension order and the Director has no objection to respondent’s reinstatement to the practice of law without the necessity of filing a petition for reinstatement;
WHEREAS, respondent is current in his continuing legal education requirements;
IT IS ORDERED that respondent is reinstated to the practice of law immediately and need not file a petition for reinstatement. Respondent is placed on three years probation pursuant to the court’s August 25, 1989, order.